Title: From George Washington to Major General Steuben, 11 March 1779
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


Sir.
Head Quarters [Middlebrook] 11th March—79
I have received your favor of the 5th and now return you the Sequel of your work accompanied by a few notes. It gives me great pleasure to learn that the foregoing part is in such forwardness for the press—With respect to the Title I think “Regulations for the Infantry of the United States” will be sufficient—In a Letter to Congress I have signified my approbation of the work—it remains for them to give it a final Sanction and preface it with such order as they judge proper.
As the fine Season is advancing, you will I flatter myself shortly have the satisfaction, so rarely enjoy⟨ed⟩ by Authors, of seeing your precep⟨ts⟩ reduced to practice—and I hop⟨e⟩ your Success will be equal to the merit of your work. I am with great respect and esteem Sir Your most obed. ser.
